OPINION OF THE COURT
Per Curiam:
The staff judge advocate’s post-trial review omitted any reference to the recommendation of the accused’s battalion commander that the accused not be eliminated from the service. This was prejudicial error. United States v Parker, 22 USCMA 358, 47 CMR 10 (1973); United States v Wartsbaugh, 21 USCMA 535, 45 CMR 309 (1972); United States v Eller, 20 USCMA 401, 43 CMR 241 (1971); United States v Boatner, 20 USCMA 376, 43 CMR 216 (1971); United States v Rivera, 20 USCMA 6, 42 CMR 198 (1970).
The decision of the US Army Court of Military Review is reversed and the record of trial is returned to the Judge Advocate General of the Army. The Court of Military Review may set aside the bad-conduct discharge or order a new post-trial review and action by the convening authority.